Citation Nr: 0915014	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-27 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a TDIU rating.  The Veteran was unable to 
appear for the May 2008 hearing before the Board that he had 
requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In a July 2008 statement (prior to the hearing), the Veteran 
reported that he would not be able to attend the July 2008 
hearing before the Board due to illness.  He requested that 
his hearing be rescheduled.

In March 2009 correspondence, VA requested that the Veteran 
clarify whether he desired to testify before the Board at a 
hearing held at the RO, at a hearing held in Washington, 
D.C., or at a hearing held via videoconference from the RO.  
In a March 2009 response, the Veteran requested that he be 
scheduled for a hearing to be held via videoconference from 
the local RO.

The Board finds that the Veteran failed to appear for the 
scheduled hearing for good cause, and as he has not yet been 
afforded a subsequent opportunity for a hearing before the 
Board, the RO should schedule such a hearing.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).  In this case, the Board finds that the Veteran meets 
the requirements of "good cause" shown for his failure to 
attend the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing to be held from the 
RO in Atlanta, Georgia.


The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

